DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 7/1/22, are acknowledged.
	Claims 1-3, 5, and 13 have been amended.
	Claims 26-36 have been added.
	Claims 1-3, 5-6, 13-15, 19-36 are pending.
Claims 19-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
     	Claims 1-3, 5-6, 13-15, and 26-36 are being acted upon.

The grounds of rejection below have been modified to the extent necessary to address Applicant’s claim amendments. 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2, 30, and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) a polypeptide comprising a truncated TGM polypeptides. This judicial exception is not integrated into a practical application because said polypeptides are products of nature. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
 The decision of the Supreme Court in Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980), held that microorganisms produced by genetic engineering are not excluded from patent protection by 35 U.S.C. 101. It is clear from the Supreme Court decision and opinion that the question of whether or not an invention embraces living matter is irrelevant to the issue of patentability. The test set down by the Court for patentable subject matter in this area is whether the living matter is the result of human intervention. 
The Supreme Court made the following points in the Chakrabarty opinion: 
1. “Guided by these canons of construction, this Court has read the term ‘manufacture’ in § 101 in accordance with its dictionary definition to mean ‘the production of articles for use from raw materials prepared by giving to these materials new forms, qualities, properties, or combinations whether by hand labor or by machinery.’”
2. “In choosing such expansive terms as ‘manufacture’ and ‘composition of matter,’ modified by the comprehensive ‘any,’ Congress plainly contemplated that the patent laws would be given wide scope.”
3. “The Act embodied Jefferson’s philosophy that ‘ingenuity should receive a liberal encouragement.’ 5 Writings of Thomas Jefferson, at 75-76. See Graham v. John Deere Co., 383 U.S. 1, 7-10 (1966). Subsequent patent statutes in 1836, 1870, and 1874 employed this same broad language. In 1952, when the patent laws were recodified, Congress replaced the word ‘art’ with ‘process,’ but otherwise left Jefferson’s language intact. The Committee Reports accompanying the 1952 act inform us that Congress intended statutory subject matter to ‘include anything under the sun that is made by man.’ S. Rep. No. 1979, 82d Cong., 2d Sess., 5 (1952).” 
4. “This is not to suggest that § 101 has no limits or that it embraces every discovery. The laws of nature, physical phenomena, and abstract ideas have been held not patentable.” 
5. “Thus, a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter. Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity.” 
6. “His claim is not to a hitherto unknown natural phenomenon, but to a nonnaturally occurring manufacture or composition of matter __ a product of human ingenuity ‘having a distinctive name, character [and] use.’” 
7. “Congress thus recognized that the relevant distinction was not between living and inanimate things, but between products of nature, whether living or not, and human-made inventions. Here, respondent’s microorganism is the result of human ingenuity and research.”
8. After reference to Funk Seed Co. & Kalo Co., 333 U.S. 127, 76 USPQ 280 (1948), “Here, by contrast, the patentee has produced a new bacterium with markedly different characteristics from any found in nature and one having the potential for significant utility. His discovery is not nature’s handiwork, but his own; accordingly it is patentable subject matter under § 101.” 
A review of the Court statements above as well as the whole Chakrabarty opinion reveals:
(A) That the Court did not limit its decision to genetically engineered living organisms; 
(B) The Court enunciated a very broad interpretation of “manufacture” and “composition of matter” in 35 U.S.C. 101 (Note esp. quotes 1, 2, and 3 above); 
(C) The Court set forth several tests for weighing whether patentable subject matter under 35 U.S.C. 101 is present, stating (in quote 7 above) that: 
The relevant distinction was not between living and inanimate things but between products of nature, whether living or not, and human-made inventions.
The tests set forth by the Court are (note especially the italicized portions):
(A) “The laws of nature, physical phenomena and abstract ideas” are not patentable subject matter. 
(B) A “nonnaturally occurring manufacture or composition of matter — a product of human ingenuity —having a distinctive name, character, [and] use” is patentable subject matter. 
(C) “[A] new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter. Likewise, Einstein could not patent his celebrated E=mc2; nor could Newton have patented the law of gravity. Such discoveries are ‘manifestations of... nature, free to all men and reserved exclusively to none.’” 
(D) “[T]he production of articles for use from raw materials prepared by giving to these materials new forms, qualities, properties, or combinations whether by hand labor or by machinery” [emphasis added] is a “manufacture” under 35 U.S.C. 101.
See also  Associtation for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 133 S.Ct. 2107, 2116, 106 USPQ2d 1972 (2013), which reaffirms the criterion for eligibility of natural products (i.e. whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products).  Myriad also clarifies that not every change to a product will result in a marked difference, and the mere recitation of particular words (e.g. "isolated) in the claims does not automatically confer eligibility.  
In the instant case, the claims are directed to a truncated TGM polypeptide having TGF-beta receptor agonist activity.  The claims read on naturally occurring polypeptides.  For example, Smyth, 2018 and Johnston, 2107 (of record) disclose TGM polypeptides comprising domain 1 and domain 3, as well as comprising amino acids 19 to 228 of TGM protein, wherein said polypeptide is a naturally occurring protein produced by Helminth parasites.  Thus, the claimed polypeptide are not markedly different in structure from the naturally occurring protein.  Additionally, as taught by Smyth, TGM exists a as family of proteins with different submits which can be added or subtracted, i.e. “truncated”.  Furthermore, the limitation of a “immunosuppressive agent” composition comprising said polypeptide recited at a high level of generality amounts to nothing more than field of use or insignificant extra-solution activity.   Regarding claim 30, it is noted that as TGM exists naturally as variant forms having amino acid substitutions relative to each other, these natural forms can be considered to meet the limitation of claim 30.
Applicant’s arguments filed 7/1/22 have been fully considered, but they are not persuasive.
Applicant argues that as naturally occurring TGM polypeptides comprise 5 domains, it is clear that the truncated polypeptides recited in the instant claims are not naturally occurring 
As an initial matter, the naturally occurring TGM polypeptides are of different lengths.  For example, TGM of SEQ ID NO: 20 has 422 amino acids, while TGM-a of SEQ ID NO: 23 has 430 amino acids.  Thus, naturally occurring TGM protein comprises SEQ ID NO: 50, and is also a “truncated” protein as compared to TGM-a.  Furthermore, SEQ ID NO: 50-51 and 53-54 are fragments of naturally occurring proteins.  Even if a polypeptide fragment is isolated from the full length protein (e.g. chemical bonds on either end of the polypeptide have been “broken”), this does not rise to the level of a marked difference, because there is no change to the sequence of the polypeptide, nor does it provide any marked difference in function, i.e. the fragment still acts as a TGF-beta agonist in the same manner as the full length protein.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3, 5-6, 13-15, and 26-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient written description to demonstrate that applicant was in possession of the claimed genus of polypeptides having at least 95% identity with each of domain 1, domain 2, and domain 3 of a TGM protein of SEQ ID NO: 35 and SEQ ID NO: 38, or to SEQ ID NO: 53 or 54, said polypeptide having TGF-beta receptor agonist activity
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See MPEP 2163.
The instant claims are directed to a genus of TGM proteins comprising amino acid sequence at least 95% identical to domain 1, 2, and 3 of SEQ ID NO: 35 and 38 (or SEQ ID NO: 53 and 54), wherein the polypeptide has TGF-beta activity.  The instant specification discloses TGM protein sequences of SEQ ID NO: 20, 23, and 32, wherein the domain 1, 2, and 3 sequences of said proteins (i.e. SEQ ID NO: 50 and 51) are the minimum required sequence responding for TGF-beta receptor agonist activity.  Said SEQ ID NO: 50 and 51 are more than 95% identical. However, the present claims encompass proteins with said agonist activity, that comprise sequences 95% identical to the domain 1, 2, and 3 of SEQ ID NO: 35 or 38 (represented by SEQ ID NO: 53 and 54).  The state of the art is such that protein chemistry is one of the most unpredictable areas of biotechnology. Whisstock et al (Quarterly Review of Biophysics, 2003, 36, pp307-340) teach that the prediction of protein function from sequence and structure is a difficult problem, because homologous proteins often  have different functions.  Even single amino acid changes in a proteins amino acid sequence can have dramatic effects on protein function.  For example, Wang et al. , 2001, show that a single amino acid determines lysophospholipid specificity of the S1P1 (EDG1) and LPA1 (EDG2) phospholipids growth factor receptors (e.g., abstract). These references demonstrate that even a single amino acid substitution or what appears to be an inconsequential chemical modification will often dramatically affect the biological activity and characteristic of a protein.   Furthermore, the structure function relationship of TGM proteins in particular is highly unpredictable.  For example, as taught by Smyth, TGM proteins exist as a genus of homologs with different structures, and not all of them retain functionality as TGF-beta receptor agonists. The instant specification does not disclose agonist activity for TGM-f or TGM-e (i.e. SEQ ID NO: 35, 38, 53-54).
The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of antibodies and inhibitors encompassing various structures, specificities and functions.    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     Also, it is noted that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004). Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Applicant’s arguments filed 7/1/22 have been fully considered, but they are not persuasive.
Applicant argues that the amendment overcomes the rejection, since the claims are limited to domains 1, 2, and 3 and variant sequences thereof that possess demonstratable TGF-beta agonist activity, as disclosed by the instant specification.
The specification discloses that of the TGM variants disclosed, only TGM, TGF-a and TGF-d have agonist activity (see page 6).   However, the present claims encompass variants of TGM-e and TGM-f that have said activity, which are not disclosed by the instant specification.  See also Smyth which teaches that TGM variants identified as TGM-4 and TGM-7, which are equivalent to the TGM-e and TGM-f of the present claims do not have agonist activity.  The specification does not provide any guidance regarding which residues in TGM-e and TGM-f could be changed to provide said agonist activity, and no species of TGM-e or TGM-f that function as TGF-beta agonists are disclosed.  Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
 It is noted that removing TGM-e and TGM-f from the present claims would be sufficient to overcome the rejection. 

Claims 1-3, 5-6, 13-15, and 26-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A polypeptide comprising an amino acid sequence having at least 95% sequence identity with amino acid sequences of each of domain 1, domain 2, and domain 3 of a TGM protein selected from the group consisting of SEQ ID NO: 20, SEQ ID NO: 23, or SEQ ID NO: 32, said polypeptide having TGF-beta receptor agonist activity, or a truncated polypeptide selected from SEQ ID NO: 50 and SEQ ID NO: 51, or a sequence having at least 95% identity to any one of SEQ ID NOS: 50 or 51, said polypeptide having TGF-beta receptor agonist activity;
does not reasonably provide enablement for:
A polypeptide comprising an amino acid sequence having at least 95% sequence identity with amino acid sequences of each of domain 1, domain 2, and domain 3 of a TGM protein selected from the group consisting of SEQ ID NO: 35, SEQ ID NO: 38, said polypeptide having TGF-beta receptor agonist activity, or a truncated polypeptide selected from SEQ ID NO: 53 and SEQ ID NO: 54, or a sequence having at least 95% identity to any one of SEQ ID NOS: 53 or 54, said polypeptide having TGF-beta receptor agonist activity.
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, in re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03)” The MPEP further states that physiological activity can be considered inherently unpredictable.  
The instant claims are directed to a genus of TGM proteins comprising amino acid sequence at least 95% identical to domain 1, 2, and 3 of SEQ ID NO: 35 and 38 (or SEQ ID NO: 53 and 54), wherein the polypeptide has TGF-beta activity.  The instant specification discloses a particular TGM protein sequence of SEQ ID NO: 20, 23, and 32, wherein the domain 1, 2, and 3 sequences of said proteins (i.e. SEQ ID NO: 50 and 51) are the minimum required sequence responding for TGF-beta receptor agonist activity.  However, the present claims encompass proteins with said agonist activity, that comprise sequences 95% identical to the domain 1, 2, and 3 of SEQ ID NO: 35 or 38 (represented by SEQ ID NO: 53 and 54).  Thus, the claims encompass a broad genus of structurally distinct TGM polypeptides with the specific function of acting as TGF-beta receptor agonists.
Furthermore, the state of the art is such that protein chemistry is one of the most unpredictable areas of biotechnology. Whisstock et al (Quarterly Review of Biophysics, 2003, 36, pp307-340) teach that the prediction of protein function from sequence and structure is a difficult problem, because homologous proteins often  have different functions.  Even single amino acid changes in a proteins amino acid sequence can have dramatic effects on protein function.  For example, Wang et al. , 2001, show that a single amino acid determines lysophospholipid specificity of the S1P1 (EDG1) and LPA1 (EDG2) phospholipids growth factor receptors (e.g., abstract). These references demonstrate that even a single amino acid substitution or what appears to be an inconsequential chemical modification will often dramatically affect the biological activity and characteristic of a protein.   Furthermore, the structure function relationship of TGM proteins in particular is highly unpredictable.  For example, as taught by Smyth, TGM proteins exist as a genus of homologs with different structures, and not all of them retain functionality as TGF-beta receptor agonists.
Thus, based on the unpredictability of the art and the breadth of the claims, the instant specification must provide a sufficient and enabling disclosure commensurate in scope with the claims. The instant specification discloses 3 TGM polypeptide that function as TGF-beta receptor agonists, i.e. SEQ ID NO: 20, 23, and 32.  Said polypeptides are 100% identical over the first N-terminal 228 amino acids (i.e. 100% identical in domains 1-2).  Furthermore, SEQ ID NO: 20 and 32 are 100% identical in domain 3 (amino acids 177-262), while SEQ ID NO: 23  and 20 are highly homologous over domain 3.  The specification discloses other species of TGM polypeptide, such as TGM-b (which is 90% identical in domains 1-3) or TGM-e, however, the specification discloses that of the TGM variants disclosed, only TGF-a and TGF-d have agonists activity (see page 6). Thus, using TGM-e or TGM-f as an agonist, as specifically recited in the present claims, would be highly unpredictable. The specification provides insufficient guidance regarding which changes in domains 1-3 of TGM can be tolerated to provide agonist function.  Thus, based on the unpredictability of the art, the breadth of the claims, and the lack of guidance provided by the instant specification, it would require undue experimentation to make and use the genus of TGM polypeptides encompassed by the instant claims.
Applicant’s arguments filed 7/1/22 have been fully considered, but they are not persuasive.
Applicant argues that the amendment overcomes the rejection, since the claims are limited to domains 1, 2, and 3 and variant sequences thereof that possess demonstratable TGF-beta agonist activity, and as by the instant specification.
The specification discloses that of the TGM variants disclosed, only TGF-a and TGF-d have agonist activity (see page 6).   However, the present claims encompass variants of TGM-e and TGM-f that have said activity, which are not disclosed by the instant specification.  See also Smyth which teaches that TGM variants identified as TGM-4 and TGM-7, which are equivalent to the TGM-e and TGM-f of the present claims do not have agonist activity.  The specification does not provide any guidance regarding which residues in TGM-e and TGM-f could be changed to provide said agonist activity, and no species of TGM-e or TGM-f that function as TGF-beta agonists are disclosed.  Thus, it would require undue experimentation to make and use the claimed TGM-e and TGM-f sequences as TGF-beta agonists.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention
Claim(s) 2, 30, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grainger et al., 2010, as evidenced by Johnston et al., 2017 and Smyth et al., 2018 (all of record).
Grainger et al. teach an H. polygrus secreted protein extract termed (HES), said extract comprising proteins that function as TGF-beta receptor agonists.  As evidenced by Johnston et al., said HES comprises a TGM protein identical to TGM in Table 1 of the instant application (i.e. a polypeptide comprising SEQ ID NO: 50). Furthermore, as evidenced by Smyth et al., TGM-a (i.e. SEQ ID NO: 23) of Table 1 is also secreted by H. plygyrus, and the HES composition of Grainger et al. would also inherently comprise TGM-a.   Grainger et al. teach said HES proteins are diafiltrated and concentrated in serum free tissue culture medium, which is a physiologically compatible medium and meets the limitation of immunosuppressive composition.  Furthermore, as TGM exists in variant forms (i.e. TGM a-f), said TGM can be considered to have  “conservative” substitution relative to TGM-e, for example.  Regarding the limitation of a “truncated” polypeptide, it is noted that  TGM contains SEQ ID NO: 50, but also has a length of 422 amino acids, which is truncated with respect to full length TGM-a, which has 430 amino acids.  Thus, said TGM protein represents a “truncated” protein with respect to TGM-a. Furthermore, it is noted that the present claim recite said truncated polypeptide, or a sequence 95% identical to SEQ ID NO: 50-51, and the TGM or TGM-a of Grainger would be at least 95% identical to SEQ ID NO: 50-51. 
Applicant’s arguments filed 7/1/22 have been fully considered, but they are not persuasive.
Applicant argues that Granger does not disclose individual proteins, and does not enable isolating the claimed TGM proteins.  Applicant argues that Granger teaches a mixture of hundreds of different proteins, and the claims recite isolated proteins.
The claims recite no limitations regarding “isolated” proteins.  The claims would read on a protein mixture, so long as it contains a polypeptide having SEQ ID NO: 50.  For example, see claim 33, which depends from claim 2 and recites an immunosuppressive agent “comprising” a TGM polypeptide according to claim 2.  As noted above, the protein mixture of Granger comprises a polypeptide having SEQ ID NO: 50, and said polypeptide can be considered “truncated” with respect to TGM-a, for example.   Thus, the protein mixture of Granger anticipates the present claims.  Additionally, as noted above, the claims are not limited to “truncated” proteins, but also encompass a sequence having 95% identity (which is being interpreted as encompassing at least 95% identity for the reasons set forth above).  TGM-a is a sequences at least 95% identical to SEQ ID NO: 50, for example. 
A polypeptide “consisting of” SEQ ID NO: 50, for example, would be free of the prior art.  

The following are new grounds of rejection necessitated by Applicant’s amendment.

Claims 1, 3, 5-6, 13-15, 26-29, 31, 32, 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
 The specification and the claims as originally filed do not provide support for the invention as now claimed, specifically:
 A) A polypeptide having at least 95% identity with amino acid sequences of each of domain 1, domain 2, and domain 3 of a TGM protein, or a truncated polypeptide selected from SEQ ID NO: 50-51, 53-54, wherein said polypeptide is “non-glycosylated” (Claim 1, and dependent claims 3, 5-6, 13-15, 29, 31, 32, 34-35).
B)A fusion polypeptide complex comprising a fist polypeptide comprising (a) a first polypeptide comprising an amino acid sequence having at least 95% sequence identity with amino acid sequence of domain 1, domain 2 and domain 3 of a TGM protein selected from the group consisting of TGM (SEQ ID NO 20); TGM-a (SEQ ID NO 23); TGM-d (SEQ ID NO 32); TGM-e (SEQ ID NO 35); TGM-f (SEQ ID NO 38); and (b) a second polypeptide, wherein the second polypeptide is selected from the group consisting of “(i) a polypeptide comprising an amino acid sequence having at least 95% sequence identity with amino acid sequence of domain 1, domain 2 and domain 3 of a TGM protein selected from the group consisting of TGM (SEQ ID NO 20); TGM-a (SEQ ID NO 23); TGM-d (SEQ ID NO 32); TGM-e (SEQ ID NO 35); TGM-f (SEQ ID NO 38); (ii) a polypeptide comprising an amino acid sequence having at least 95% sequence identity with amino acid sequence of domain 1, domain 2 and domain 3 of a TGM protein selected from the group consisting of TGM (SEQ ID NO 20); TGM-a (SEQ ID NO 23); TGM-d (SEQ ID NO 32); TGM-e (SEQ ID NO 35); TGM-f (SEQ ID NO 38); wherein the second polypeptide is different to the first polypeptide” (Claim 26 and dependent claims 27-29 and 36).
A review of the specification fails to reveal support for the new limitations.
Regarding A), at page 13, the specification discloses variants of TGM polypeptides having modification of a naturally occurring carbohydrate.  However, this is not the same as non-glycosylated polypeptide, as recited in the present claims. While a non-glycosylated polypeptide might be a species of carbohydrate modification, they do not have the same scope and therefore the generic recitation of a carbohydrate modification does not provide adequate support for the specific recitation of a “non-glycosylated” polypeptide, as claimed.  The instant specification on page 13 also discloses that the TGM domains of the invention may maintain one or more glycosylation sites of the TGM sequence of Figure 1, or that  in some embodiments, the glycosylation sites of the TGM sequence may be mutated so that the variant TGM polypeptide is a non-glycosylated form.  However, this also has a different scope than what is claimed.  The present claims not require mutation of glycosylation sites, i.e. amino acid mutations, as disclosed on page 13, to achieve the non-glycosylated version.  Thus, the claims are broader in scope and encompass proteins that have been enzymatically treated to achieve deglycosylaton, for example. 
Regarding B), Applicant cites pages 11, lines 9-11, and page 14, lines 17-19, as support for the new claims. Page 11 discloses that the polypeptides of the invention may be modified to improve biological function.  The specification further disclose in lines 13-15 that the polypeptides may form complexes with one or more other polypeptides to create a dimer or other multimer, a fusion protein, or a protein variant.  However the generic disclose of modified polypeptides, or polypeptides forming complexes with “other polypeptides” to create a fusion polypeptide does not provide adequate support for the specific fusion polypeptides recited in the present claims.  For example, the present claims encompass a fusion protein comprising SEQ ID NO: 20 and SEQ ID NO: 38, or a fusion polypeptide comprising domains 1-3 of SEQ ID NO: 20 fused to SEQ ID NO: 20, etc.  The claims encompass a combinatorial genus of different specific fusion polypeptides, and the generic disclose of fusing to “other polypeptides” does not provide adequate support for the present claims.  On page 14, lines 17-19, the instant specification disclose that the TGM polypeptides of the invention may also be conjugated to further peptides such complementary therapeutic peptides or peptides which prevent degradation in vivo and increase half life of the TGM polypeptides, such as inhibitor Fc(gamma)RIIb.  This provides support for a fusion polypeptide comprising (a) and an inhibitor FcyRIIb receptor, as recited in part (iii) of the present claim. However, this does not provide support for the limitations of parts (i) and (ii) of the present claims for the same reasons set forth above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 30-31, and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite in the recitation of “a sequence having 95% identity to any one of SEQ ID NO: 50, 51, 53, or 54”.  The specification discloses on page 12 that percent amino acid sequence identify with respect to a reference sequence is defined as the percentage of amino acid residues in a candidate sequence that are identical with the amino acids in the reference sequence.  The specification discloses that percent value ss calculated by determining the number of matching identical residues, divided by the total number of residues of the reference sequence, multiplied by 100.  The claims recite a sequence having 95% identity to SEQ ID NO: 50, for example.  In this case, following the teachings of the specification, SEQ ID NO: 50 would be the reference sequence, and therefore identity would be calculated by dividing the number of matching sequences in the candidate sequence by 244, which is the length of SEQ ID NO: 50.  However, there is no candidate sequence which would be exactly 95% identical to SEQ ID NO: 50.  For example, a candidate sequence matching 231 residues of SEQ ID NO: 50 would be 94.7% identical, while a candidate sequence matching 232 residues would be 95.1% identical. Therefore, it is unclear what is encompassed by the claims that recite a  sequence having “95% identity”.  For the purposes of examination, claim 2 is being interpreted as encompassing a sequence having “at least” 95% identity, as recited in claim 1. 

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644